76017: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-08766: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76017


Short Caption:9352 CRANESBILL TR. VS. WELLS FARGO BANK, N.A.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A671509Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


Appellant9352 Cranesbill TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						Charles L. Geisendorf
							(Former)
						
							(Charles L. Geisendorf, Ltd.)
						


AppellantIyad HaddadMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						Charles L. Geisendorf
							(Former)
						
							(Charles L. Geisendorf, Ltd.)
						


AppellantTeal Petals St. TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						Charles L. Geisendorf
							(Former)
						
							(Charles L. Geisendorf, Ltd.)
						


RespondentWells Fargo Bank, N.A.Holly E. Cheong
							(Snell & Wilmer, LLP/Las Vegas)
						Kelly H. Dove
							(Snell & Wilmer, LLP/Las Vegas)
						Daniel S. Ivie
							(Snell & Wilmer, LLP/Las Vegas)
						Andrew M. Jacobs
							(Snell & Wilmer, LLP/Tucson)
						Erica J. Stutman
							(Snell & Wilmer/Phoenix)
						Jeffrey L. Willis
							(Snell & Wilmer, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


06/06/2018Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court.


06/06/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-21515




06/06/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-21518




06/07/2018Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 15 days transcript request form; 120 days opening brief:18-21669




06/07/2018Filing FeeFiling Fee Paid. $250.00 from Geisendorf & Vilkin.  Check no. 0226.


06/12/2018Notice/IncomingFiled Notice of Appearance of Counsel (Andrew Jacobs, Kelly Dove and Holly Cheong as counsel for Respondent).18-22210




06/19/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 03/06/18. To Court Reporter: Dept. 7.18-23287




06/26/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Docketing Statement due:  July 10, 2018.18-24370




07/10/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-26246




07/27/2018Notice/IncomingFiled Substitution of Attorneys (Michael F. Bohn in Place of Charles L. Geisendorf for Appellants).18-28975




08/02/2018Order/ProceduralFiled Order to Show Cause. Appellant shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 11 days from the date that appellant's response is served. Briefing is suspended.18-29621




09/05/2018MotionFiled Appellants' Response to Order to Show Cause and Request for an Extension to Supplement this Response of Time.18-34439




09/10/2018Order/ProceduralFiled Order Granting Motion. Appellants Response to the Order to Show Cause due: 30 days.18-35260




10/10/2018MotionFiled Appellants' Response to Order to Show Cause.18-39804




10/29/2018Order/ProceduralFiled Order Reinstating Briefing.  Appellant's Opening Brief and Appendix due:  90 days.18-42364




01/28/2019BriefFiled Appellant's Opening Brief. (SC)19-04209




01/28/2019AppendixFiled Joint Appendix Volume 1. (SC)19-04210




01/28/2019AppendixFiled Joint Appendix Volume 2. (SC)19-04211




01/28/2019AppendixFiled Joint Appendix Volume 3. (SC)19-04212




02/19/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  March 13, 2019.  (SC)19-07645




03/13/2019MotionFiled Respondent's Motion for Extension of Time to File Answering Brief. (SC)19-11200




03/14/2019Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  March 27, 2019.  (SC)19-11484




03/27/2019MotionFiled Respondent's  Motion for Extension of Time to File Answering Brief (Second Request by Motion). (SC)19-13640




04/01/2019Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  April 10, 2019.  (SC)19-14134




04/10/2019MotionFiled Respondent's Motion for Extension of Time to File Answering Brief (Third Request by Motion). (SC)19-15782




04/16/2019BriefFiled Respondent's Answering Brief. (SC)19-16740




04/22/2019Order/ProceduralFiled Order Granting Motion.  The motion for an extension of time filed on April 10, 2019, is granted.  The answering brief was filed on April 16, 2019.  Appellants' reply brief is due to be filed by May 16, 2019.   (SC)19-17639




05/16/2019BriefFiled Appellant's Reply Brief. (SC)19-21569




05/17/2019Case Status UpdateBriefing Completed/To Screening. (SC)


03/05/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, vacated in part, and remanded." Before: Pickering/Parraguirre/Cadish. Author: Pickering, CJ. Majority: Parraguirre/Pickering/Cadish. 136 Nev. Adv. Opn. No. 8. NNP19-KP/RP/EC (SC)20-08766




03/30/2020RemittiturIssued Remittitur. (SC)20-11963




03/30/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/27/2020RemittiturFiled Remittitur. Received by District Court Clerk on March 31, 2020. (SC)20-11963





Combined Case View